 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRYAN KENNETH BUCHANAN                           Case No.: 3:19-cv-1260-JAH-WVG
     CDCR #AW-3736
12
                       Plaintiff,                     ORDER DISMISSING CIVIL
13                                                    ACTION FOR FAILING TO
                          vs.                         PREPAY FILING FEES REQUIRED
14
     SGT SHEPARD,                                     BY 28 U.S.C. § 1914(a)
15
                     Defendant.
16
17
18         Bryan Kenneth Buchanan (“Plaintiff”), a state inmate currently incarcerated at the
19   California Medical Facility located in Vacaville, California, and proceeding pro se, has
20   filed this civil action pursuant to the Civil Rights Act, 42 U.S.C. § 1983. (See Compl., ECF
21   No. 1.)
22         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
23   time he submitted his Complaint, nor has he filed a Motion to Proceed In Forma Pauperis
24   (“IFP”) pursuant to 28 U.S.C. § 1915(a).
25   I.    Failure to Pay Filing Fee or Request IFP Status
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28
                                                  1
                                                                              3:19-cv-1260-JAH-WVG
 1   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
 4   requires all persons seeking to proceed without full prepayment of fees to file an affidavit
 5   that includes a statement of all assets possessed and demonstrates an inability to pay. See
 6   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 7         Plaintiff further cautioned that he even if he files an IFP Motion and affidavit in
 8   compliance with § 1915(a)(2), he will nevertheless remain obligated to pay the entire fee
 9   in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless
10   of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
11   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002). A “prisoner” is defined as “any person” who
12   at the time of filing is “incarcerated or detained in any facility who is accused of, convicted
13   of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or
14   conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C.
15   § 1915(h); Taylor, 281 F.3d at 847.
16         Plaintiff must also submit a “certified copy of [his] trust fund account statement (or
17   institutional equivalent) . . . for the 6-month period immediately preceding the filing of the
18   complaint.” 28 U.S.C. § 1915(a)(2). From the certified trust account statement, the Court
19   will assess an initial payment of 20% of (a) the average monthly deposits in Plaintiff’s
20   account for the past six months, or (b) the average monthly balance in the account for the
21   past six months, whichever is greater, unless he has no assets. See 28 U.S.C. § 1915(b)(1),
22   (4); Taylor, 281 F.3d at 850. After, the Court will direct the institution having custody to
23   collect subsequent payments, assessed at 20% of the preceding month’s income, in any
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3:19-cv-1260-JAH-WVG
 1   month in which his account exceeds $10, and forward them to the Court until the entire
 2   filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 3         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 4   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
 5   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
 6   493 F.3d at 1051.
 7   II.   Conclusion and Order
 8         Accordingly, the Court:
 9         (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure to
10   pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
11   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
12         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
13   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and
14   file a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2) and S.D. Cal.
15   CivLR 3.2(b).
16         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
17   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
18   Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
19   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
20   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
21   requirement and without further Order of the Court.
22         IT IS SO ORDERED.
23
24   Dated: July 16, 2019
25                                                Hon. John A. Houston
                                                  United States District Judge
26
27
28
                                                    3
                                                                                 3:19-cv-1260-JAH-WVG
